Citation Nr: 0839343	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-10 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Basic eligibility to receive of VA benefits.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The appellant served on U.S. Merchant Marine vessels from 
September 15, 1966 to October 12, 1966; May 10, 1967 to 
August 11, 1967; and September 29, 1967 to November 10, 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the RO.  

The RO received additional argument and documents from the 
appellant subsequent to the most recent Statement of the Case 
(SOC) in March 2005.  This information was sent without a 
waiver of consideration by the RO.  As this information is 
essentially duplicative, the Board will not delay 
adjudication of case.   



FINDINGS OF FACT

1.  The appellant served on U.S. Merchant Marine vessels from 
September 15, 1966 to October 12, 1966; May 10, 1967 to 
August 11, 1967; and September 29, 1967 to November 10, 1967.  

2.  The appellant is not considered to have performed active 
military, naval, or air service for purposes of receiving VA 
benefits.  



CONCLUSION OF LAW

The criteria for recognition of the appellant as having basic 
eligibility for VA benefits are not met.  38 U.S.C.A. § 101 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).   

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. at 430 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  

As this issue hinges on whether the appellant has requisite 
service, the law as mandated by statute, and not the 
evidence, is dispositive of this appeal.  Thus, VCAA is not 
applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002); 
see also Sabonis, 6 Vet. App. (where application of the law 
to the facts is dispositive, the appeal must be terminated 
because there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
VCAA.  

The appellant reports that he visited the Republic of Vietnam 
in Saigon in 1967 as part of the crew of the USS Overseas 
Rose, an American merchant ship.  He has provided discharge 
documents from the Merchant Marine in support of his claim 
and asserts that this constitutes service in Coast Guard and 
should qualify him for VA benefits.  

Eligibility for VA benefits is based on statutory and 
regulatory provisions that define an individual's legal 
status as a "veteran of active military, naval or air 
service."  See 38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 
3.1(d), 3.6.  In addition, the law and regulations provide 
that certain individuals and groups are considered to have 
performed active military, naval, or air service for purposes 
of VA benefits. See 38 C.F.R. § 3.7.  

Under Public Law No. 95-202, § 401, 91 Stat. 1433, 1449-50 
(Nov. 23, 1977) [P.L. 95-202], certain groups who rendered 
service to the Armed Forces of the United States shall be 
considered to have participated on "active duty for the 
purposes of all laws administered by the Secretary of 
Veterans Affairs" if the Secretary of Defense designates the 
group for such consideration based upon the factors listed in 
the statute.  These can be found under 38 C.F.R. § 3.7.  
38 U.S.C.A. §106.  

Under 38 C.F.R. § 3.7, active military service for 
individuals in the American Merchant Marine includes only 
oceangoing service during periods of armed conflict from 
December 7, 1941 to August 15, 1945. 38 C.F.R. § 3.7(x)(15).  

Also, United States Merchant Seamen who served on blockade 
ships in support of Operation Mulberry during World War II 
and American Merchant Marines who were in Oceangoing Service 
during the period of armed conflict from December 7, 1941, 
through August 15, 1945, are considered to have had active 
service.  38 C.F.R. § 3.7(x)(14), (15).  

The appellant has submitted evidence of his Merchant Marine 
service consisting of copies of Certificates of Discharge 
that document his merchant service for voyages from September 
1966 to November 1967.  The sailing dates supplied by the 
appellant are outside the recognized dates of service to 
establish creditable service.  

The RO wrote to the appellant in May 2003.  He was notified 
it was his responsibility to establish his status as a VA 
claimant.  He was requested to provide documentation to 
verify that he served on active duty, such as a DD Form 214, 
Armed Forces of the United States Report of Transfer or 
Discharge.  The veteran failed to submit the requested 
information.  

The RO submitted a request asking for evidence of service to 
the National Personnel Records Center (NPRC) in May 2003.  
The NPRC responded in June 2003 and November 2003 that it 
could not identify any record based on information furnished 
by the veteran.  

The veteran has submitted an August 1984 Coast Guard 
memorandum that mentions his name.  This document indicates 
that he did not have any disciplinary action taken against 
him while serving under the authority of the Merchant's 
Mariner's documents.  He also submitted an article advocating 
that the members of the Merchant's Marines who served in the 
Republic of Vietnam be recognized as veterans.  However, 
these cannot be substituted as an official record showing 
that he has the requisite service.  

In this case, the appellant does not contend that he had 
qualifying service; rather, he asserts that his service in 
the Merchant Marines should be considered "active military 
service."  However, the Board is bound by the regulations in 
this case, and there is no provision of law to accept his 
Merchant Marine duty as active service for the purpose of 
receiving VA benefits.  

In light of the fact that the appellant had no qualifying 
military service, basic eligibility to receive VA health 
benefits have not been met.  Therefore, because the law is 
dispositive of the issue on appeal, the claim is denied 
because of lack of entitlement under the law.  See Sabonis, 6 
Vet. App. 426 (1994).  


ORDER

The appellant is not eligible to receive for VA benefits 
based on his service in the Merchant Marine as indicated.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


